Citation Nr: 0031098	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-39 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for gastritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 RO decision which denied the 
veteran's claim for an increase in a 10 percent rating for 
gastritis. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely.

This case must be remanded so that the veteran may be 
afforded a VA compensation examination to determine the 
current severity of his gastritis.  In this regard, it is 
noted that the veteran last underwent a VA compensation 
examination well over three years ago, in April 1997.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  (Additionally, it 
is noted that while there is current medical evidence on file 
from the veteran's private treatment providers which concerns 
his gastritis, such is not comprehensive and does not fully 
address VA's rating criteria.)  

This case must also be remanded for the purpose of obtaining 
outstanding VA medical records.  It is acknowledged that the 
veteran apparently receives most of his treatment from 
private health care providers; however, the record 
nevertheless suggests that there may be relevant and 
outstanding records from the VA Medical Center (VAMC) in 
Winston-Salem, North Carolina.  The Court has held that VA 
treatment records pertaining to the period prior to a Board 
decision are constructively deemed to be before the Board.  
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  As such, reasonable efforts must be 
made to secure outstanding VA medical records.

Accordingly, this case is REMANDED for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
ask her to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated her for 
gastritis, including but not limited to 
the VA facility in Winston-Salem, North 
Carolina, Clemmons Family Practice, North 
Carolina Baptist Hospitals, Incorporated, 
Wake Forest University Baptist Medical 
Center, Walter Wray, M.D., and Dr. 
Kilgus.  The RO should then contact the 
identified sources and obtain copies of 
the records, following the procedures of 
38 C.F.R. § 3.159 (2000).

3.  The veteran should be scheduled for a 
VA gastrointestinal examination to 
evaluate the nature and severity of his 
gastritis.  The claims folder and a copy 
of the Board's remand must be made 
available to the examiner for review 
prior to the examination.  All findings 
should be reported in detail.  The 
examiner should provide an answer to the 
following questions:

a.  Does the veteran have chronic 
gastritis with small nodular lesions and 
symptoms?

b.  Does the veteran have chronic 
gastritis with multiple small eroded or 
ulcerated areas, and symptoms? 

c.  Does the veteran have chronic 
gastritis with severe hemorrhages, or 
large ulcerated or eroded areas? 

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  The RO should readjudicate the claim 
for an increased rating for gastritis.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case (which 
addresses all of the additional 
evidence), and given an opportunity to 
respond, before the case is returned to 
the Board.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder shall 
be returned to the Board for further appellate review.  No 
action is required of the veteran until she receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


